DETAILED ACTION
Papers filed on 06/30/21 and 07/09/21 have been entered.  The Information Disclosure Statements have been considered on the merits.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Allowable Subject Matter
Claims 1-16 are allowed.  
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest a semiconductor memory device comprising: a bit line; a source line; a memory cell connected between the bit line and the source line; a word line connected to a gate of the memory cell; a sense amplifier comprising: a first transistor connected between a power supply node and the bit line; a second transistor connected between the first transistor and a sense node; a third transistor having a gate connected to the sense node; and a fourth transistor connected in series with the third transistor; and a controller configured to execute a read operation to read data from the memory cell, wherein the read operation includes: a first period in which a first read voltage is applied to the word line, a first signal is input to a gate of the fourth transistor, a first voltage is applied to a gate of the first transistor, and a second voltage is applied to the source line, a second period in which a second read voltage is applied to the word line, the first signal is input to the gate of the fourth transistor, the first voltage is applied to the gate of the first transistor, and the second voltage is applied to the source line, a third period in which a third voltage is applied to the gate of the first transistor, and a fourth voltage is applied to the source line, the third period being before the first period, and a fourth period in which a fifth voltage is applied to the gate of the first transistor, and a sixth voltage is applied to the source line, the fourth period being after the first period and before the second period, and wherein a difference between the third voltage and the fourth voltage is different from a difference between the fifth voltage and the sixth voltage.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose semiconductor memory apparatuses comprising sense amplifiers and methods for reading data from memory cells using the sense amplifiers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SON L MAI whose telephone number is (571)272-1786. The examiner can normally be reached 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
09/08/22

/SON L MAI/Primary Examiner, Art Unit 2827